Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 , 4 – 8, 10, 11, 14 – 20, the cited prior art of record fails to disclose a generator having an input connected to an engine, a rectifier coupled to the generator, a bypass switch as described in the independent claims, and a controller for operating the bypass switch as specifically described in the independent claims, and operating the bypass switch  in a normal operation stage based in the rotational speed of the low spool fan exceeding a threshold speed and the normal state the power converter has a first output voltage and the bypass switch has a second output voltage and the first output voltage is higher than the second output voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/          Primary Examiner, Art Unit 2896                                                                                                                                                                                              
June 13, 2022